780 F.2d 1021
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)GREGORY L. HOLLOWAY, Petitioner-Appellant,v.JOHN REES, WARDEN, Respondent-Appellee.
85-5538
United States Court of Appeals, Sixth Circuit.
11/4/85
AFFIRMED

1
E.D.Ky.

ORDER

2
BEFORE:  KRUPANSKY and MILBURN, Circuit Judges; and HIGGINS, District Judge*.


3
Petitioner moves for the appointment of counsel on appeal from a judgment dismissing his habeas corpus action.  The appeal has been referred to a panel of the Court under Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and petitioner's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


4
In 1981, petitioner was convicted by a jury in Kentucky on one count of receiving stolen property valued over $100 and one count of being a first-degree felony offender (PFO).  He was sentenced to one year in prison on the first charge and to ten years on the PFO charge.


5
After exhausting state remedies, petitioner filed the present habeas corpus petition presenting one issue, namely, that his conviction for receiving stolen property was not supported by sufficient evidence.  The case was referred to a Magistrate who, after reading the trial transcript, issued a report recommending denial of the petition.  This recommendation, in turn, was adopted by judgment of the district court.


6
Upon consideration of the record, we agree with the district court's conclusion that petitioner's conviction was supported by sufficient evidence.  The testimony of Charles M. Rozelle, as corroborated by arresting police officers Gurren and MacDermott and service center owner George A. Hammond, was sufficient to support the conviction under Jackson v. Virginia, 443 U.S. 307 (1979).


7
It appears that the question on which decision on this cause depends is so unsubstantial as not to need further argument.  Rule 9(d)(3), Rules of the Sixth Circuit.


8
Therefore it is ORDERED that petitioner's motion for appointment of counsel be denied and that the judgment of the district court be and it hereby is affirmed.



*
 The Honorable Thomas A. Higgins, U. S. District Judge for the Middle District of Tennessee, sitting by designation